*642In an action, inter alia, to recover damages for breach of contract and for an account stated, the defendant HCE, Inc., appeals, as limited by its brief, from so much of a judgment of the Supreme Court, Queens County (Risi, J.), dated October 10, 2003, as, after a nonjury trial and upon an undated decision of the same court, is in favor of the plaintiff and against it.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The plaintiffs were entitled to recover the principal sum of $22,789.78 as established by the invoices received in evidence. The appellant’s retention of the invoices without making a timely objection gave rise to an enforceable account stated (see UCC 2-201 [2]; Bay Ridge Lbr. Co. v Summit Renovation Corp., 271 AD2d 559 [2000]; Peterson v Schroder Bank & Trust Co., 172 AD2d 165 [1991]). Moreover, the unsigned contract and delivery tickets became enforceable upon the appellant’s retention of the goods delivered without timely objection (see UCC 2-204 [1]; 2-207 [3]).
The appellant’s remaining contentions are without merit. H. Miller, J.P., Santucci, Spolzino and Skelos, JJ., concur.